The only contention in this motion is that the transcript does not show the authority by which, or the manner in which, the court below called the special term during which this trial was had. Our statute, Article 929, C.C.P., goes no further than to require that the transcript contain all of the proceedings in the case. For an order of the court made prior to the convening of the trial term or contemporaneous therewith, to become an issue in any particular case, it would be necessary to raise such issues during the trial of that case and make a record thereof in the court a quo. Ours is not a nisi prius court and we are permitted to hear evidence in no matter save one touching our own jurisdiction, and matters presented here must appear in the record ordinarily.
Appellant was charged with a felony. The District Court alone has original jurisdiction in felony cases. He was indicted by a grand jury of Jones County apparently at a regular term of the District Court of said county for an offense committed therein. At a special term of the District Court in and for the same county he was thereafter convicted as is fully set out in the caption to the transcript in the case before us. He appeared and went to trial without objection to anything connected with the convening of said term. He raised no such question in his motion for new trial and attempts to raise it for the first time here. In Wilson v. State, 87 Tex.Crim. Rep., 223 S.W. Rep., 221, we said:
"We are compelled to presume that all necessary steps were taken in order to make said special term legal, in the absence of any pleading or proof to the contrary in the court below."
We think this sound and applicable.
None of the authorities cited by appellant refer to or discuss what the transcript should show. As touching the validity of a special term of court convened without notice, publication or written order see Mayhew v. State, 69 Tex.Crim. Rep., and authorities cited in Hickox v. State, 95 Tex.Crim. Rep., 253 S.W. Rep., 825.
The motion for rehearing will be overruled.
Overruled *Page 274